           Case 1:21-mc-91503-NMG Document 1 Filed 08/05/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS

MARK ROTHSCHILD,                                       )       Case No. MISC.
                                                       )
                                                       )       [related to Civil Action No.
         Plaintiff                                     )       1:19-cv-05240 pending in the
                                                       )       United States District Court
v.                                                     )       for the Eastern District of
                                                       )       New York]
GENERAL MOTORS LLC,                                    )
                                                       )
                                                       )
         Defendant.                                    )

         SENSATA TECHNOLOGIES, INC.’S MOTION TO QUASH THIRD-PARTY
                     SUBPOENA TO PRODUCE DOCUMENTS

         Sensata Technologies, Inc. moves to quash the subpoena Plaintiff Mark Rothschild

(“Plaintiff” or “Rothschild”) served in the lawsuit Mark Rothschild v. General Motors, LLC, No.

1:19-cv-05240, in the United States District Court for the Eastern District of New York.

     •   The subpoena imposes an undue burden on non-party Sensata under Federal Rule of Civil
         Procedure 45 because it requires Sensata to search for, review and produce documents
         responsive to twenty-five (25) separate and overly broad requests for an unlimited time
         period, it requires Sensata to conduct this process for records requested from, and obtained
         from, General Motors, LLC, and it requires the production of documents that are not
         relevant to the remaining claim in the operative complaint.

     •   The subpoena fails to allow a reasonable time for Sensata to comply because it gives just
         fourteen (14) days to search for, review and produce responsive information.

     •   The subpoena is also objectionable because it seeks confidential and privileged information
         from a non-party.

         There is no justification for Rothschild to burden Sensata with the time and costs associated

with searching for, reviewing and producing documents already sought from and produced by

General Motors LLC, documents that are not relevant to Rothschild’s narrow remaining claim

under GBL §349, and documents that are confidential and privileged. Sensata respectfully

requests that the Court quash the subpoena, sustain its objections and award Sensata all of its costs


                                                  1
         Case 1:21-mc-91503-NMG Document 1 Filed 08/05/21 Page 2 of 3




incurred in responding to the subpoena, including attorneys’ fees, under Rule 45(d)(1).

       Wherefore, for the reasons detailed above and set forth more fully in the accompanying

memorandum, declaration and exhibits which are incorporated herein, Sensata respectfully

requests that the Court quash Rothschild’s subpoena under Federal Rule of Civil Procedure

45(d)(3) and award Sensata any costs of compliance, including the costs and fees incurred in

quashing the subpoena under Rule 45(d)(1).

                                  RULE 7.1(a)(2) CERTIFICATION

       Pursuant to Local Rule 7.1(a), counsel for Sensata has conferred with counsel for

Rothschild in a good faith attempt to resolve or narrow the issues raised by this Motion.

                              LOCAL RULE 37.1(a) CERTIFICATION

       Pursuant to Local Rule 37.1(a), counsel for Sensata has conferred with counsel for

Rothschild in a good faith attempt to resolve or narrow the areas of disagreement raised by the

Motion to the greatest possible extent.



Dated: August 5, 2021                                Respectfully submitted,
                                                     SENSATA TECHNOLOGIES, INC.,
                                                     DEFENDANT,
                                                     By its attorney,


                                                     By__/s/ Michael T. McCormack         _
                                                      Michael T. McCormack (BBO680656)
                                                      Timothy P. Jensen (BBO 624968)
                                                      O’Sullivan McCormack Jensen & Bliss PC
                                                      180 Glastonbury Blvd., Suite 210
                                                      Glastonbury, CT 06033
                                                      Phone (860) 258-1993
                                                      Fax (860) 258-1991
                                                      tjensen@omjblaw.com
                                                      mmccormack@omjblaw.com




                                                2
          Case 1:21-mc-91503-NMG Document 1 Filed 08/05/21 Page 3 of 3




                                  CERTIFICATE OF SERVICE

       I hereby certify that on August 5, 2021, the following documents were served on counsel for

the parties identified by email and regular mail at the addresses below:

-Motion to Quash

-Declaration of Timothy P. Jensen and attached Exhibits

-Memorandum in Support of Motion to Quash

-Corporate Disclosure Statement


 For the Plaintiff Mark Rothschild                    For the Defendant General Motors LLC

 Nicholas A. Migliaccio                               Jacqueline K. Seidel
 Jason S. Rathod                                      KING & SPALDING LLP
 Esfand Y. Nafisi                                     1185 Avenue of the Americas, 34th Floor
 MIGLIACCIO & RATHOD LLP                              New York, NY 10036
 412 H Street N.E., Suite 302                         jseidel@kslaw.com
 Washington, DC 20002
 nmigliaccio@classlawdc.com                           Stephen B. Devereaux
 jrathod@classlawdc.com                               Susan M. Clare
                                                      Adam Reinke
 Daniel Levin                                         KING & SPALDING LLP
 Nicholas Elia                                        1180 Peachtree Street, NE
 LEVIN SEDRAN & BERMAN                                Atlanta, GA 30309
 510 Walnut Street, Suite 500                         sdevereaux@kslaw.com
 Philadelphia, PA 19106                               sclare@kslaw.com
 DLevin@lfsblaw.com                                   areinke@kslaw.com
 NElia@lfsblaw.com


                                               By__/s/ Michael T. McCormack___
                                               Michael T. McCormack (BBO680656)




                                                  3
